Citation Nr: 1018982	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-14 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 
1971, and from September 1973 to December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
application to reopen his claim of entitlement to service 
connection for bilateral hearing loss.

The Board notes that a March 2006 RO decision appears to have 
reopened the Veteran's claim for service connection for 
bilateral hearing loss, but denied it on the merits, and the 
Veteran continued his appeal.  Regardless of the decision of 
the RO as to whether to reopen a previously denied claim of 
entitlement to service connection, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 
05-92.

The Veteran requested Board hearing, which hearing was held 
in April 2010 by way of a video conference at the RO located 
in St. Louis, Missouri.  A transcript of such proceeding has 
been associated with the claims file.


FINDINGS OF FACT

1.  An April 1993 unappealed RO decision denied service 
connection for 
bilateral hearing loss.

2.  Evidence submitted since the April 1993 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for bilateral hearing loss.

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss 
is related to active service.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision denying the Veteran's claim of 
entitlement to service connection for bilateral hearing loss 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2009).

2.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss has been received.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a) (2009).

3.  Resolving doubt in favor of the Veteran, service 
connection for bilateral hearing loss is warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for bilateral 
hearing loss has been reopened and granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purpose of service 
connection.  38 C.F.R. § 3.385 (2009).  "[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent."  See id.



A.  Application to Reopen

The Veteran served on active duty in the Army from April 1969 
to April 1971, and from September 1973 to December 1976.  The 
Veteran claims that he has bilateral hearing loss as a result 
of acoustic trauma in service.

According to the Court, in order to reopen a previously and 
finally disallowed claim, there must be new and material 
evidence presented or secured since the time that the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510 (1992).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

The preliminary issue is whether new and material evidence 
has been received to reopen the Veteran's previously denied 
claim of entitlement to service connection for bilateral 
hearing loss.  After a review of the evidence of record, the 
Board finds that new and material evidence has been received.

By way of background, an April 1993 RO decision denied the 
Veteran's claim of entitlement to service connection for 
bilateral hearing loss on the basis that, among other things, 
there was no evidence tending to establish a link between the 
Veteran's claimed hearing loss and his active service.  The 
Veteran did not file a timely notice of disagreement, and the 
RO decision became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2009).  In March 2005, the Veteran submitted a request to 
reopen his claim.

At the time of the April 1993 RO decision, the evidence of 
record included the Veteran's service treatment records, VA 
treatment records dated December 1986 to November 1992, and a 
January 1993 VA examination report.

Since the final April 1993 RO decision, new evidence 
associated with the claims file in connection with the 
Veteran's application to reopen his claim includes, among 
other evidence that will be discussed below, an October 2005 
private audiological treatment record from Dr. V.A. that 
reflects her opinion that the Veteran had high frequency 
sensorineural hearing loss and tinnitus bilaterally that are 
at least as likely as not related to service.

The Board finds that the above October 2005 private treatment 
record from Dr. V.A., by itself, satisfies the low threshold 
requirement for new and material evidence, as it reflects a 
diagnosis of bilateral hearing loss and an opinion linking 
the Veteran's hearing loss to service.  As such, the claim is 
reopened.

B.  Bilateral Hearing Loss

Having reopened the claim, the Board must now address whether 
the Veteran is entitled to service connection for bilateral 
hearing loss on the merits of his claim.

Regulations provide that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

The Veteran claims that he incurred a bilateral hearing loss 
disability as a result of acoustic trauma experienced during 
active service in the Army from April 1969 to April 1971, and 
from September 1973 to December 1976, including service in 
Vietnam between June 1970 and April 1971.  See DD Forms 214, 
April 1971 and December 1976; DA Form 20.  The Veteran's 
service personnel records reflect that he served in the Army 
as a recovery specialist and track vehicle mechanic.  See id.  
The Veteran asserts that he was exposed to loud noise from, 
among other things, the track vehicles he drove and repaired.  
See Statement, December 1992; Form 9, May 2007; Statement, 
February 2009.  The Board finds the Veteran's testimony to be 
credible and consistent with his military occupational 
specialty, and, based thereon, acoustic trauma is conceded.

As noted above, the October 2005 private audiological 
evaluation report prepared by Dr. V.A. reflects a diagnosis 
of bilateral high frequency sensorineural hearing loss and 
tinnitus.  Specifically, with regard to the Veteran's hearing 
loss, the October 2005 private treatment record reflects pure 
tone air conduction thresholds as follows:


Hertz (decibels)

500
1000
2000
3000
4000
RIGHT
20
25
20
30
70
LEFT
20
30
20
40
95

Speech recognition ability was measured as 96 percent for 
both ears based on Maryland CNC word lists.  See 38 C.F.R. 
§ 3.385 (2009).  

As the above October 2005 private audiological evaluation 
report reflects that the Veteran's auditory thresholds 
exceeded 40 decibels in at least one frequency in both ears, 
these results satisfy the criteria for a hearing loss 
disability under 38 C.F.R. § 3.385 bilaterally.

Having established a current hearing loss disability and an 
in-service injury due to acoustic trauma, the Board will now 
consider whether the Veteran's current hearing loss 
disability is related to service.  For the reasons explained 
below, the Board finds that there is at least an approximate 
balance of positive and negative evidence as to the issue of 
whether the Veteran's bilateral hearing loss is related to 
acoustic trauma in service.

As discussed, the October 2005 private treatment record from 
Dr. V.A. reflects audiological testing results, diagnoses of 
sensorineural hearing loss and tinnitus bilaterally, a 
notation that Dr. V.A. had reviewed the Veteran's service 
treatment records, and Dr. V.A.'s opinion that the Veteran's 
current hearing loss is at least as likely as not related to 
service.

An April 2009 VA examination report likewise reflects 
diagnoses of bilateral hearing loss and tinnitus.  The April 
2009 VA examination report reflects a notation, however, that 
the examiner was unable to review the claims file and 
therefore could not provide an opinion without resorting to 
mere speculation.  A subsequent May 2009 addendum reflects 
that the VA examiner had an opportunity to review the 
Veteran's claims file and opined that while the Veteran "was 
likely exposed to significant noise while in the military," 
it is not likely that his bilateral hearing loss was related 
to service.  At the same time, however, the VA examiner 
opined that the Veteran's tinnitus was as likely as not 
related to service.  The Board notes that a June 2009 RO 
decision granted the Veteran's claim for service connection 
for tinnitus based on the May 2009 VA examiner's opinion.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

After reviewing the evidence of record, the Board can find no 
basis for favoring one medical opinion over the other.  
Therefore, the Board concludes that the medical evidence of 
record is in equipoise as to whether the Veteran's bilateral 
hearing loss is related to acoustic trauma the Veteran 
experienced in service.  The Board will therefore apply the 
benefit of the doubt rule, and service connection for 
bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b) 
(West 2002).





ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


